DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because of the following problems.  
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the control unit, the mobile communication device with a screen and a transmitter of a base must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: "100" shown in Figure 1.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “148” has been used to designate both payload and removable reservoir.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: AEROSOL PROVISION SYSTEM HAVING A BASE FOR SUPPORTING ONE OR MORE RECEPTACLES.

The disclosure is objected to because of the following informalities: 
Throughout the entire specification, most reference numbers are enclosed within a parenthesis.  However, some reference numbers are not enclosed in a parenthesis.  The examiner suggests the applicant to write all the reference number with or without parenthesis consistently throughout the specification for clear understanding.  
Page 5, line 6 describes, the reference number (112) as "a partially enclosed central volume (112)" for the first time.  However, this reference number (112) is described with different terminologies such as, "central volume", "enclosed central space", "central region", "central space", "partially enclosed central region", "partially enclosed central volume", or "partially enclosed central space".  The examiner suggests the applicant to use the same terminology for the same reference number consistently throughout the specification for clear understanding.
Page 5, line 2, the examiner suggests the applicant to change "an AP system" to -- an AP system (100) --.
Page 5, line 16, the examiner suggests the applicant to change "The lower part of the receptacle (120)" to -- The lower part (120) of the receptacle (101) --.
Page 5, line 23 describes, "the air vents".  It is not clear whether these air vents are one or more air vents (122) or one or more air vents (132).  
Page 7, lines 20-21, the examiner suggests the applicant to change "a lower part of the receptacle (120)" to -- a lower part (120) of the receptacle (101) --.  
Page 7, line 26, it seems that "one or more vents (134)" should be -- one or more vents (132') -- because Page 7, line 7 describes, "an optional covering (134)".  Also, while Page 7, line 25 describes, "upper vents (132')", Page 8, lines 2-3 describe, "vents or perforations (132')".  The examiner suggests the applicant to use the same terminology for the same reference number consistently throughout the specification for clear understanding.  
Page 10, line 3, the examiner suggests the applicant to change "microblower" to -- micro-blower --.  
Page 10, line 26, the first occurring abbreviation "LED" should be written with a full terminology with the abbreviation enclosed within a parenthesis.  
Page 11, line 10, it seems that "the EP the system" should be -- the AP system --.
Page 13, line 8, it seems that "the AP receptacle" should be -- the AP system
Page 15, line 3, the examiner suggests the applicant to change "the air flow generator" to -- the airflow generator --.
Page 16, line 20, the examiner suggests the applicant to change "outlet of the base (218)" to -- outlet (218) of the base (200') --.
Page 16, lines 21 and 24, the applicant to add -- (318) -- after the word "the lower opening".  
Page 34, lines 24-25, the examiner suggests the applicant to change "top valves for straws (116B))" to -- top valves (116B) for straws (118)) --.
Appropriate correction is required.

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 1-14, and 18-22 are objected to because of the following informalities:  
Claim 1, lines 7-8, the examiner suggests the applicant to change "aerosolized payload" to -- an aerosolized payload --.
Claims 2-14, line 1, "An AP system" should be -- The AP system -- because claim 1, line 1 already recited, "An AP system".  
Claim 13, line 3, the examiner suggests the applicant to either change or delete the phrase "maybe
Claim 18, line 1, "A hand-held receptacle" should be -- The hand-held receptacle -- because claim 15, line 1 already recited, "A hand-held receptacle". 
Claim 19, line 6, the examiner suggests the applicant to change "the aerosol generators" to -- the one or more aerosol generators -- because line 4 recites, "one or more aerosol generators".  
Claim 20, line 1, "A base unit" should be -- The base unit -- because claim 19, line 1 already recited, "A base unit".  
Claim 20, lines 2-3, "an aerosolized payload" should be -- the aerosolized payload -- because claim 19, lines 4-5 already recite, "an aerosolized payload".  
Claim 21, line 2, "a base unit" should be -- the base unit -- because claim 19, line 7 already recites, "the base unit".  
Claim 22, line 1, the examiner suggests the applicant to change "A method of aerosol provision comprising" to -- A method of an aerosol provision system comprising -- because aerosol provision itself is just a condition and is not an apparatus.
Throughout Claim 22, the examiner suggests the applicant to delete the word "first" because claim 22 does not recite any second element.        
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 5-6 recite, "at least a first airflow generator operable to draw air through at least a first aerosol generator".  However, claim 1 does not recite how the first airflow generator and the first aerosol generator are structurally related with one or more receptacles and the base.  Are the first airflow generator and the first aerosol generator belong to one of the receptacles or the base?  
Claim 1, lines 7-9 recite, "the base comprises one or more outlets through which, in operation, aerosolized payload is directed to flow from the base into the central space of a respective receptacle of the one or more receptacles".  First, it is clear that the aerosolized payload is flowing out of the base through one or more outlets.  However, it is not clear how the aerosolized payload is flowing into the central space of the respective receptacle when the receptacle does not have any opening in fluid communication with one or more outlets.  Second, it is not clear how the base creates the aerosolized payload since the base does not have an aerosol generator.  Third, it is not clear how the aerosolized payload can be created without the actual payload including an aerosol material.  Claim 1 does not recite where the actual payload is located and how the aerosol generator is receiving the payload to generate the aerosolized payload. 
Claim 1, lines 5-6 recite, "a first aerosol generator".  However, claim 3, line 3 also recites, "an aerosol generator".  It is not clear whether the aerosol generator recited in 
Claim 2, line 2 recites, "a first valve".  However, other dependent claims 3-14 do not recite any other valve.  Therefore, it is not clear whether the claimed invention has at least a second valve.  
Claim 4, line 3 recites, "a plurality of aerosol generators".  Since claim 1, lines 5-6 recite, "a first aerosol generator", is one of the plurality of aerosol generators count as a second aerosol generator, a third aerosol generator, and so on?
Claim 7 recites the limitation "the first valve" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It seems that claim 7 should be depended on claim 2 instead of claim 1 since while claim 2 recites, "a first valve" for the first time, claim 1 does not recite, "a first valve".  
Claim 7 also recites that "the first valve is mounted in a cap that is removably affixed to the first opening".  It is not clear how the cap can be removably affixed to the first opening when the first opening is just a space without any physical structure.
Claim 12 recites the limitation "the central region" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Also, it is not clear whether this central region is the central space recited in claim 1, line 2 or something else.  If this central region is same as the central space recited in claim 1, the examiner suggests the applicant to change "the central region" of claim 12 to -- the central space --.
Claim 13, line 3 recites a phrase, "may be
Claim 14 recites, "a control unit".  However, it is not clear where this control unit comes from and how this control unit is structurally related with the one or more receptacles and the base.  Furthermore, it is not clear how three conditions recited in claim 14 are measured or detected.  Also, it is not clear from what elapse of a predetermined period of time is measured.
Claim 15 recites a hand-held receptacles comprising a central volume, a first upper opening, and a second lower opening.  However these three elements are simply empty of spaces that cannot exist without a physical structure.  Therefore, it is not clear how the hand-held receptacle is forming the central volume, the first upper opening and the second lower opening.  Also, it is not clear where an aerosol is coming from.  
In claim 15, it is not clear how the cap is structurally related with the first upper opening.  Also, the cap and the first upper opening have the same problem as claim 7.   
Claim 19, line 2 recites, "a support".  However, because the support does not have assigned reference number and drawings are not pointing out the support with a line, it is not clear what this support is.  
Claim 19 recites the limitation "the base" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19, lines 4-5, it is clear "one or more aerosol generators each operable to generate an aerosolized payload".  However, it is not clear how the aerosolized payload can be generated without the actual payload, which includes an aerosol material.  Where is the actual payload?
Claim 19 recites the limitation "the base unit" in line 7.  There is insufficient antecedent basis for this limitation in the claim.  Also, since line 3 recites, "the base", it is not clear whether "the base" and "the base unit" are the same element or two different elements.  
Claim 19, line 7 recites, "the base unit comprises one or more outlets".  It is clear how the base unit and its one or more outlets are structurally related with the support, the base, at least a first airflow generator and the aerosol generators.  
Claim 19, lines 7-9 also have the same problem as Claim 1, lines 7-9 as stated above.  
Claim 19 recites the limitation "the respective central space" in lines 8-9.  There is insufficient antecedent basis for this limitation in the claim.  Claim 19 does not recite that the plurality of receptacles comprises a central space.  
Claim 21 recites that the base unit comprises a transmitter communicating with a mobile communication device.  Since the drawings do not show and point out the transmitter and the mobile communication device, it is not clear whether the transmitter and the mobile communication device are communicating together through an electrical wire electrically connected to each other or wirelessly.  Also, it is not clear what kind of status data of the one or more aerosol generators being communicated between the transmitter of the base unit and the mobile communication device.  
Claim 22 also includes all the problems of claim 1 stated above.  

The claims have not been checked to the extent necessary to determine the presence of all possible errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAE MOON HYEON whose telephone number is (571) 272-2093. The examiner can normally be reached Monday-Friday, 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/hmh/

/Hae Moon Hyeon/Primary Examiner, Art Unit 2831